Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-1875-PAB-KMT

  ESTATE OF DERAMUS DEWAYNE LEMUEL, by and through its personal representative
  Elizabeth Lemuel;
  ELIZABETH LEMUEL, individually;
  Z.D.-L.M.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;
  D.J.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;
  D.S.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel; and
  Z.A.T.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;

         Plaintiffs,

  v.

  EL PASO COUNTY, COLORADO;
  ARMOR CORRECTIONAL HEALTH SERVICES, INC.;
  DEPUTY DANIEL LEBARON, in his individual capacity;
  DEPUTY BRITTANY STUBBS, in her individual capacity;
  DEPUTY ANN BELL, in her individual capacity;
  DEPUTY BRANDON BURGESS, in his individual capacity;
  SERGEANT KIMBERLY MILLER, in her individual capacity;
  SERGEANT JAMES RODRIGUEZ, in his individual capacity;
  DEPUTY JOHN BRIENZA, in his individual capacity;
  DEPUTY CHADWICK YOUNG, in his individual capacity;
  SERGEANT CODY WRIGHT, in his individual capacity;
  DEPUTY KEVIN THORPE, in his individual capacity;
  NURSE DIANNA BEDIA, in her individual capacity; and
  NURSE ROBIN BAUER, in her individual capacity;

         Defendants/Third-Party Plaintiffs,

  v.

  UCH-MHS D/B/A UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
  CENTRAL,
  LESLIE MOATS, M.D., and
  REBECCA EIGHTEEN, RN,

         Third-Party Defendants.


                            STIPULATED PROTECTIVE ORDER
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 2 of 8




          Pursuant to Fed. R. Civ. P. 26(c), upon a showing of good cause in support of the entry

   of a protective order to protect the discovery and dissemination of confidential information or

   information which will improperly annoy, embarrass, or oppress any party, witness, or person

   providing discovery in this case, IT IS ORDERED:

         1.      This Stipulated Protective Order shall apply to all documents, materials, and

  information, including without limitation, documents produced, answers to interrogatories,

  responses to requests for admission, deposition testimony, and other information disclosed

  pursuant to the disclosure or discovery duties created by the Federal Rules of Civil Procedure.

         2.      As used in this Stipulated Protective Order, “document” is defined as provided

  in Fed. R. Civ. P. 34(a). A draft or non-identical copy is a separate document within the

  meaning of this term.

         3.      Information designated “CONFIDENTIAL” shall be information that is

  confidential information are protected by a statutory, regulatory, or common law right of privacy

  or protection, or otherwise contain nonpublic personal, personnel, employment, private, medical,

  or other information implicating privacy interests, proprietary interests or safety and security

  concerns of either the Plaintiff, any of the Defendants or any other nonparty including

  confidential, security-sensitive, proprietary, trade secret, financial, or personal information. Any

  information designated by a party as CONFIDENTIAL must first be reviewed by a lawyer

  who will certify that the designation as CONFIDENTIAL is based on a good faith belief

  that the information "is confidential or otherwise entitled to protection." Gillard v. Boulder

  Valley Sch. Dist., 196 F.R.D. 382, 386 (D. Colo. 2000). CONFIDENTIAL information

  shall not be disclosed or used for any purpose except the preparation and trial of this case.

         4.      CONFIDENTIAL information shall not, without the consent of the party

                                                   2
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 3 of 8




  producing it or further Order of the Court, be disclosed except that such information may be

  disclosed to:

                  a.     the parties' attorneys;

                  b.     persons regularly employed or associated with the parties' attorneys that

                  are actively working on the case whose assistance is required by said attorneys in

                  the preparation of the case, at trial, or at other proceedings in this case;

                  c.     the parties, including designated representatives for the Plaintiffs and

                  Defendants;

                  d.     expert witnesses and consultants retained in connection with this

                  proceeding, to the extent such disclosure is necessary for preparation, trial, or

                  other proceedings in this case;

                  e.     the Court and its employees (“Court Personnel”);

                  f.     stenographic reporters who are engaged in proceedings necessarily

                  incident to the conduct of this action;

                  g.     deponents and witnesses;

                  h.     any individual necessary to respond to any licensing, credentialing, peer
                  review, quality management, or other professional inquiry;

                  i.     any insurer to a party to this matter;

                  j.     other persons by written agreement of the parties.

         5.       Prior to disclosing any CONFIDENTIAL information to any person listed above

  (other than those listed in section a, b, c, d, e, f, and g), counsel shall provide such person with a

  copy of this Stipulated Protective Order and obtain from s uch person acknowledgement

  stating that he or she has read this Stipulated Protective Order and agrees to be bound by its

  provisions.

                                                     3
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 4 of 8




        6.        Documents are designated as CONFIDENTIAL by placing or affixing on them

  (in a manner that will not interfere with their legibility) the following or other appropriate notice

  “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER.”

        7.        Whenever a deposition involved the disclosure of CONFIDENTIAL information,

  the deposition or portions thereof shall be designated as CONFIDENTIAL and shall be subject to

  the provisions of this Stipulated Protective Order. Such designation shall be made on the record

  during the deposition whenever possible, but a party may designate portions of depositions as

  CONFIDENTIAL after transcription, provided written notice of promptly given to all counsel of

  record within thirty (30) days after notice by the court reporter of the completion of the

  transcript.

        8.        Whenever it is necessary to attach or otherwise include CONFIDENTIAL

  information to motions or other documents filed with the court, it shall be filed as restricted

  Level 1 in accordance with the requirements of D.C.COLO.LCiv.R 7.2. The party designating

  the document as confidential shall have the burden of moving the court to maintain restriction of

  the document.

          8.      If a document marked as CONFIDENTIAL contains personal information that is

  not material to the claims and defenses at issue in the case, the filing party shall redact the

  information rather than restrict public access.

          9.      Whenever a party inadvertently fails to designate any information as

  CONFIDENTIAL, that party may correct such failure by giving written notice to the other

  party(ies). Upon such written notification, the corrected materials shall only be deemed

  CONFIDENTIAL prospectively. Substitute copies of the corrected information shall be

  appropriately marked and given to the other party(ies) as soon as they become available.



                                                    4
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 5 of 8




  Within ten (10) days of receipt of the substitute copies, the party(ies) receiving the

  CONFIDENTIAL information shall return the previously unmarked information or destroy it.

        10.      A party may object to the designation of particular CONFIDENTIAL

  information by giving written notice to the party that designated the disputed information. The

  parties agree to endeavor to make their objections within a reasonable time after the

  designation, but nothing herein shall be construed as limiting the ability of a party to object to

  the designation at any time. The written notice shall identify the information to which the

  objection is made. If the parties cannot resolve the objection within ten (10) business days

  after the time the notice is received, it shall be the obligation of the party designating the

  information as CONFIDENTIAL to file within 15 business days an appropriate motion

  requesting that the Court determine whether the disputed information should be subject to the

  terms of this Stipulated Protective Order. If such a motion is timely filed, the disputed

  information shall be treated as CONFIDENTIAL under the terms of this Stipulated Protective

  Order until the Court rules on the motion. If the designating party fails to file such a motion

  within the prescribed time, the disputed information shall lose its designation as

  CONFIDENTIAL and shall not thereafter be treated as CONFIDENTIAL in accordance with

  this Stipulated Protective Order. In connection with a motion filed under this provision, the

  party designating the information as CONFIDENTIAL shall bear the burden of establishing

  that good cause exists for the disputed information to be treated as CONFIDENTIAL.

         11.     At the conclusion of this case, unless other arrangements are agreed upon, each

  document and all copies thereof which have been designated as CONFIDENTIAL shall either

  (1) be returned to the party that designated it as CONFIDENTIAL, (2) be destroyed, or (3) the

  parties may retain those Documents confidentially consistent with the document retention and

  destruction policy of their law firm and pursuant to the continuing terms of this Protective Order.

                                                   5
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 6 of 8




  Where the parties agree to destroy CONFIDENTIAL documents, the destroying party shall

  provide all parties with an affidavit confirming the destruction.

        12.      The parties agree and stipulate that every person who obtains CONFIDENTIAL

  information is prohibited from using or disclosing said information for any purpose

  whatsoever, except as necessary to assist in the conduct of this litigation.

         13.     Nothing in this Stipulated Protective Order shall require the disclosure of

  information that is otherwise not subject to discovery, is privileged, or constitutes attorney

  work product. Nothing in this Stipulated Protective Order shall prejudice any objections that a

  party might have regarding the production of information. Nothing in this Stipulated Protective

  Order shall be construed as an agreement that any CONFIDENTIAL information shall be

  excluded from evidence.

         14.     Neither a party’s designation of information as CONFIDENTIAL under this

  Stipulated Protective Order, nor a party's failure to make or object to such designation, shall

  be admissible in evidence as a party admission or otherwise to prove any fact relevant to any

  claim or defense.

         15.     The restrictions on use of CONFIDENTIAL information set forth in this

  Stipulated Protective Order shall survive the conclusion of this litigation.

         16.     This Stipulated Protective Order may be modified by the Court at any time for

  good cause shown following notice to all parties and an opportunity for them to be heard.

         Dated this 9th day of September, 2020.




                                                   6
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 7 of 8




  APPROVED AS TO FORM:


  s/ Darold W. Killmer
  ___________________________
  Darold W. Killmer
  Liana Orshan
  Reid Allison
  KILLMER, LANE & NEWMAN, LLP
  1543 Champa Street, Suite 400
  Denver, Colorado 80202
  Phone: (303) 571-1000
  Facsimile: (303) 571-1001
  dkillmer@kln-law.com
  lorshan@kln-law.com
  rallison@kln-law.com

  Attorneys for Plaintiffs



  s/ Gordon L. Vaughan
  ___________________________
  Gordon L. Vaughan
  VAUGHAN & DeMURO
  111 South Tejon, Suite 545
  Colorado Springs, CO 80903
  (719) 578-5500 (phone)
  (719) 578-5504 (fax)
  gvaughan@vaughandemuro.com

  Attorney for Defendants El Paso County, LeBaron, Stubbs, Bell, Burgess, Miller, Rodriguez,
  Brienza, Young, Wright, and Thorpe


  s/ Simone Montoya
  ___________________________
  Simone Montoya
  Margaret K. Gray
  Messner Reeves LLP
  1430 Wynkoop Street, Suite 300
  Denver, Colorado 80202
  (303) 405-0481
  smontoya@messner.com
  mgray@messner.com



                                                7
Case 1:20-cv-01875-PAB-KMT Document 43 Filed 09/09/20 USDC Colorado Page 8 of 8




  Counsel for Defendants Armor Correctional Health Services, Inc., Dianna Bedia, and Robin
  Bauer

  s/ Stephen J. Hensen
  ___________________________
  Stephen J. Hensen, Esq.
  HENSEN DuWALDT
  1001 Bannock St., Suite 39
  Denver, CO 80204
  303-223-0773 (phone)
  303-895-4199 (mobile)
  steve@hendulaw.com

  Attorney for Third-Party Defendants UCHealth Memorial Hospital Central and Rebecca
  Eighteen, RN


  s/ Paul Faraci
  ___________________________
  Paul Faraci
  Jessie Fischer
  FARACI LEASURE, LLC
  4500 Cherry Creek Drive South, Suite 675
  Glendale, CO 80246
  303-630-0501 (direct)
  720-904-1190 (main)
  720-294-1190 (fax)
  pfaraci@faracileasure.com
  jfischer@faracileasure.com

  Attorney for Defendant Leslie Moats, M.D.




                                               8
